On February 20, 2002, the defendant was sentenced to fourteen (14) years in the Montana State Prison, with seven (7) years suspended, for the offense of Sexual Intercourse Without Consent, a felony.
*76On November 14, 2002, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Milton Datsopoulos. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly excessive in that the sentence exceeds the recommendation of the Pre-Sentence Investigation Report; the sex offender evaluation put the defendant at low or little risk to reoffend; and the defendant has no prior criminal history.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be modified to a fourteen (14) year commitment to the Department of Corrections, with ten (10) years suspended.
Done in open Court this 14th day of November, 2002.
DATED this 11th day of December, 2002.
Chairman, Hon. David Cybulski; Member, Hon. Katherine R. Curtis and Member, Hon. Marc Buyske.